—Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 6, 2000, convicting him of robbery in the first degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed January 11, 2000. The appeals bring up for review the denial, after a hearing (Rosenzweig, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement authorities.
Ordered that the judgment and the resentence are affirmed.
Contrary to the defendant’s contention, the police had reasonable suspicion to stop and frisk him based on a radio transmission providing a general description of the perpetrator of a crime and his location, the close proximity of the defendant to the site of the crime, the brief period of time between the crime and the discovery of the defendant near the location of the *608crime, and the detective’s observation of the defendant, who matched the radio-transmitted description of the perpetrator (see People v Lynch, 285 AD2d 518, 519, lv denied 96 NY2d 940, cert denied — US —, 122 S Ct 1968 [May 20, 2002]; People v Sharpe, 259 AD2d 639).
The defendant’s contentions raised in his supplemental pro se brief are either unpreserved for appellate review or without merit. Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.